UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 8, 2011 Rockville Financial, Inc. (Exact name of registrant as specified in its charter) Connecticut 001-35028 27-3577029 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 25 Park Street, Rockville, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (860)291-3600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01. Other Events ITEM 9.01 Financial Statements and Exhibits SIGNATURES EX-99.1 ITEM 8.01Other Events On July 14, 2011, Rockville Financial, Inc., the parent company of Rockville Bank (the “Bank’), announced that the Bank has received approval from the State of Connecticut Department of Banking to open a limited service branch (commercial banking office) in New Haven County, Connecticut at 2319 Whitney Avenue, Hamden, Connecticut.The Bank also announced the hiring of three professionals to manage and initially staff the new office. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits Exhibit 99.1 Press Release dated July 14, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 14, 2011 ROCKVILLE FINANCIAL, INC. Registrant By:/s John T. Lund John T. Lund Senior Vice President/ Chief Financial Officer EXHIBIT INDEX Exhibit 99.1. Press Release dated July 14, 2011
